DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Moseley et al (US 2012/0061285 A1), in view of Choksi et al (USP 4,046,145 A), further in view of Carrel et al (USP 9,668,939 B2) and further in view of Loo et al (USP 5,279,576).
Moseley taught a bone graft substitute kit comprising  a multi-chambered vial, the vial comprising a first chamber containing a first powder material and a second chamber containing a second powder material (e.g., reads on first and second powdered components); a mixing solution enclosed within a separate, sealed, penetrable container (e.g., reads on a vial containing a diluent solution); and, a mixing apparatus operatively adapted for mixing powder and liquid components to form a homogenous composition [claims 1-3, ¶s 0026-0029, 0094]. The first and second powders were reactive when mixed [0023, 0095]. The mixing apparatus comprised a syringe port adapted for connection to a syringe (e.g., reads on a syringe connector) [claims 20-23, ¶s 0100-0101, 0104]. Needles (e.g., Jamshidi-type syringe needles; 11 to 16-gauge needles (e.g., reads on one or more needles that differ in gauge; reads on instant claims 4-7)) for delivery of the composition were taught at ¶s [0089, 0094, 0112].
Moseley taught a first and a second chamber containing powders; however, did not specifically teach those containers as syringes comprising passageways for fluidic connection, as instantly recited. Moseley taught a sealed, penetrable container; however, was not specific sealed by a septum; or, a spike for piercing the septum, as instantly recited.
However, Choksi taught a first and a second syringe joined, by a connector and tubular coupler/adapter, for communication of syringe ingredients (e.g., reads on connection between first and second syringes with fluidic passageway) [abstract]. The connector comprised threads for securely holding the tubular adapter to the syringe (e.g., reads on the instant claim 2).
Carrel taught adaptors, for coupling with vials, having collars closed by a septum. The septum ensured sterile, aseptic conditions, and prevented wastage of the contained ingredients (e.g., drug) [abstract; col 2, lines 38-46].
Loo taught [abstract] an adapter for fluidically connecting syringes with medication vials. Extending from the body of the adapter was a piercing means, with a spike bore, in fluidic communication with the vial. The medication vial adapter permitted filling of a syringe with medication in a sterile and efficient manner [col 1, line 55 to col 2, line 15].
It would have been prima facie obvious to one of ordinary skill in the art to include a first and a second syringe within Moseley. The ordinary skill artisan would have been motivated to separate reactive ingredients, until communication of the ingredients was desired [Choksi, abstract].
It would have been prima facie obvious to one of ordinary skill in the art to include a septum within the taught sealed, penetrable vials of Moseley. The ordinarily skilled artisan would have been motivated to ensure sterile, aseptic conditions, and to prevent wastage of the contained ingredients (e.g., drug) [Carrel: abstract; col 2, lines 38-46].
It would have prima facie obvious to one of ordinary skill in the art to include, within the taught penetrable vials of Moseley, a vial adapter and spike having fluid communication with the vial. The ordinarily skilled artisan would have been motivated to permit filling of a syringe with medication, in a sterile and efficient manner. The ordinarily skilled artisan would have been motivated to pierce the vial for access to that which was contained therein [Loo: col 1, line 55 to col 2, line 15].
Moseley, in view of Choksi, Carrel and Loo read on claims 1 and 4-7.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moseley et al (US 2012/0061285 A1), in view of Choksi et al (USP 4,046,145 A), further in view of Carrel et al (USP 9,668,939 B2), further in view of Loo et al (USP 5,279,576) and further in view of Holt et al (USP 9,662,271 B2).
The 35 U.S.C. 103 rejection over Moseley, Choksi, Carrel and Loo was previously described. The combined teachings of the prior art did not teach a threaded vial adapter, as recited in claim 3.
Holt taught a vial and vial adapter [title and abstract]. Attached thereunto the adapter, were threads to secure a syringe to the adapter, and consequently to the vial [col 14, lines 42-49; col 19, lines 20-30].
It would have been prima facie obvious to one of ordinary skill in the art to include a threaded vial adapter within the combined teachings of Moseley, Choksi, Carrel and Loo. The ordinarily skilled artisan would have been motivated to secure a syringe to the adapter, and consequently to a vial [Holt: col 14, lines 42-49; col 19, lines 20-30].

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-47 of U.S. Patent No. 9,446,170. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the species (e.g., bone graft substitute kit) recited in the claims of the issued patent falls within the genus (e.g., kit for preparing a reactive graft material) recited in the claims of the instant application, and thus read on the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612